BARNARD, P. J.
The evidence does not support the restricted finding of the referee that the agreement was to be limited to the life of the plaintiff. The fact is clear and is fully proven that the plaintiff *213advanced some $800 to free the land from a pressing mortgage; that the parties lived together,—the plaintiff and her sister Mrs. Butler; that they made an arrangement that they should so live, and one go out as nurse, and the other either do the same work or keep boarders; that all the plaintiff’s money went into the family support while Mrs. Butler lived; that the agreement was unrestricted; that the plaintiff had given the money under an agreement “to live together and-Work together, and clear off the expense of the house, and in future years they should live together, and the house was to be Sarah’s after she had done with it.” Some two years before she (Mrs. Butler) died, she stated, “Well, of course, if I die first, the house will be Sarah’s. ” The will which gave a life estate was made some years before this statement. The plaintiff is entitled to a reversal of the judgment, and a new trial at special term, with costs to abide event. All concur.